Case 19-01416-RAM   Doc 21   Filed 02/11/20   Page 1 of 3
Case 19-01416-RAM   Doc 21   Filed 02/11/20   Page 2 of 3
           Case 19-01416-RAM         Doc 21    Filed 02/11/20    Page 3 of 3




                                CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing was e-mailed to James B.
Miller, attorney for the Plaintiff/Trustee at jbm@Title11Law.com on this February 11, 2020.

                                                                  /s/

                                                          Rex E. Russo
